This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-0415

                    In the Matter of the Welfare of the Children of:
                            M. S. H. and X. L. H., Parents

                                Filed August 11, 2014
                                      Affirmed
                                    Hooten, Judge

                             Brown County District Court
                                File No. 08-JV-13-151

Thomas K. Hagen, Rosengren Kohlmeyer Law Office Chtd., Mankato, Minnesota (for
appellant X.L.H.)

Mark E. Betters, Betters Weinandt, Mankato, Minnesota (for M.S.H.)

Robert D. Hinnenthal, Brown County Attorney, George R. Kennedy, Assistant County
Attorney, New Ulm, Minnesota (for respondent county)

Marilyn Mueller, St. James, Minnesota (guardian ad litem)

      Considered and decided by Johnson, Presiding Judge; Hooten, Judge; and Harten,

Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

HOOTEN, Judge

       Appellant-father X.L.H. argues that because respondent Brown County’s efforts to

reunite father’s family were inadequate, the district court should not have terminated

father’s parental rights. We affirm.

                                         FACTS

       The children, who are the subject of this proceeding, were born in 2010 and 2012.

In late 2012, father left Minnesota to avoid criminal charges. When he returned in

December 2012, he was arrested. Also in December 2012, the county petitioned the

district court to adjudicate the children as children in need of protection or services

(CHIPS). Both father and the children’s mother admitted the petition.

       After father’s chemical health assessment, the district court ordered that (a) father

was   to   complete    inpatient   chemical       dependency   treatment   and   follow   all

recommendations upon release; (b) father’s visitation with the children would depend on

the results of his inpatient chemical dependency treatment; and (c) father was to follow

the terms of his probation on a criminal charge, remain law abiding, maintain contact

with the county, and meet with the child protection worker and the guardian ad litem

(GAL) to develop a case plan. The case plan resulting from father’s meeting included

chemical dependency treatment through his probation.

       On April 3, 2013, the children’s mother obtained an ex parte order for protection

(OFP) against father, prohibiting him from having contact with her for a year. Father did

not request a hearing or otherwise challenge the OFP.


                                              2
       After a review hearing, the district court awarded father supervised visitation with

the children. The GAL sent father a text message with the requirements for visitation,

and father responded, stating that he understood the requirements but needed financial

assistance to pay for the time at the visitation center.

       In April 2013, as recommended by his inpatient chemical dependency treatment

program, father moved to a halfway house. While there, father asked the GAL for help

getting a state identity card so he could get a job. The GAL suggested that he contact the

staff at the halfway house. The next day, the child protection worker called father to set

up visitation. But because father did not answer his phone and had not activated the

voicemail, she was unable to leave a voicemail. The child protection worker sent father a

text message about scheduling visitation. Father returned neither the phone call nor the

text message.

       On May 8, 2013, father absconded from the halfway house, resulting in his

discharge from treatment and, later, his arrest. After a June 5, 2013 review hearing, the

district court deferred addressing father’s case pending resolution of a probation violation

that father had in another county. Father did not attend a subsequent July 8, 2013 review

hearing.

       On July 12, 2013, father was arrested for violating mother’s OFP. Because the

arresting officers believed father to be under the influence of a controlled substance at the

time of arrest, they took him to the emergency room, which later discharged him to detox.

Two weeks after father’s release, law enforcement re-arrested father for using drugs

again. Father was accepted into drug court on September 23, 2013. After a chemical


                                               3
dependency assessment, he started intensively supervised outpatient treatment. But he

relapsed and again was moved to inpatient treatment. He later completed this portion of

his treatment and transferred to a halfway house.

       While father was in inpatient treatment, the county petitioned to terminate the

parental rights of both parents. The district court authorized father to have limited phone

contact with the children. On January 13, 2014, 14 days after the first scheduled pretrial

hearing and 10 days before the rescheduled second pretrial hearing, father absconded

from the halfway house, resulting in his termination from the chemical dependency

program and the issuance of a warrant for his arrest. Because father did not appear for

the second pretrial hearing, the district court revoked its grant of permission for father to

contact the children by phone.

       Father failed to appear at the termination of parental rights (TPR) trial. The

district court terminated father’s parental rights on five statutory grounds, including the

father’s abandonment of the children, his substantial, continuous or repeated refusal or

neglect to comply with the duties of the parent and child relationship, his palpable

unfitness to parent, his failure to correct the conditions leading to the children’s out-of-

home placement, and his neglect of the children who were in foster care. See Minn. Stat.

§ 260C.301, subd. 1(b) (1), (2), (4), (5), (8) (2012). In doing so, the district court found

that the county made reasonable efforts to reunite the family. In this appeal, father

challenges the determination that the county made reasonable efforts to reunify the

family.




                                             4
                                    DECISION

      In TPR proceedings, the district court is required to make findings of fact

addressing the adequacy of the efforts made to reunite the family, or to find that such

efforts would be futile. In re Children of T.A.A., 702 N.W.2d 703, 709 (Minn. 2005); see

Minn. Stat. §§ 260.012; 260C.301, subd. 8(1) (2012). This district court found that

             [the county] has made reasonable efforts to correct the
             conditions leading to the children’s out-of-home placement.
             These efforts included multiple chemical dependency
             treatment placements, coordination of visitation opportunities,
             offers to assist with transportation and supervision costs,
             involving father in developing a case plan and involving
             father in concurrency planning at the Family Group Decision-
             Making. Father failed to make use of the services and
             resources that were made available.

      Appellate courts review a district court’s findings of fact to determine whether

they are “clearly erroneous.” In re Welfare of Children of T.R., 750 N.W.2d 656, 660

(Minn. 2008). A finding is clearly erroneous if “it is either manifestly contrary to the

weight of the evidence or not reasonably supported by the evidence as a whole.” Id. at

660−61 (quotation omitted). Appellate courts “closely inquire into the sufficiency of the

evidence to determine whether it was clear and convincing[,]” In re Welfare of Children

of S.E.P., 744 N.W.2d 381, 385 (Minn. 2008), but do not reverse for harmless error, In re

Welfare of Children of D.F., 752 N.W.2d 88, 98 (Minn. App. 2008).

      Here, the “main focus” of father’s case plan was treatment of his chemical

dependency. While multiple chemical dependency treatment programs were provided to

father, he had multiples relapses and twice absconded from halfway houses, causing his

termination from the programs. Father does not explain why his chemical dependency


                                            5
treatment programs, followed by stays in halfway houses, were inadequate services or

why he was unsuccessful in his treatment. Father’s failure to satisfy this “main focus” of

his case plan is inconsistent with the goal of the plan, which was to unite father with his

children and avoid termination of his parental rights. See In re Child of Simon, 662

N.W.2d 155, 163 (Minn. App. 2003) (stating that a parent’s “failure to satisfy key

elements of the court-ordered case plan provides ample evidence of [the parent’s] lack of

compliance with the duties and responsibilities of the parent-child relationship”); see also

In re Welfare of Children of K.S.F., 823 N.W.2d 656, 666 (Minn. App. 2012) (applying

Simon).

       After father completed his first inpatient chemical dependency treatment, the

county tried to contact him to schedule visitation but could not do so. The district court

attributed the lack of communication, as well as the lack of other prerequisites for

visitation, on father, stating that father

               never sought help from [the county] in obtaining financial
               assistance for the visits or for a waiver of the fees for the
               visit[s] at the visitation center; he did not contact [the county]
               for help getting a state identification card for work; he did not
               contact [the county] for assistance with gas or transportation
               assistance to get to the visits.

This finding is consistent with the testimony of the child protection worker. While the

record suggests that the GAL may have been aware of father’s lack of an identity card,

the GAL referred father to the halfway house where he was then living. The GAL also

testified that providing services to father was not her job but the job of social services.




                                               6
       Because father did not appear at trial, the testimony on these points is

uncontradicted. Thus, the record shows that the county provided father with multiple

chemical dependency treatment programs, directed father to someone who could help

procure an identity card, and tried to help set up visitation. The record also shows that

the county was prepared to help with transportation, finances, and any difficulties with

his phone.    The record further shows that notwithstanding the county’s expressed

willingness to provide assistance to father, he did not follow-up in obtaining that

assistance. Moreover, despite the order that he maintain contact with the county, he did

not do so, and the county could not maintain contact with him due to his absconding from

halfway houses and programs, and his failure to respond to phone and text messages.

The ultimate result of father’s failure to maintain contact with the county was that father

compromised the county’s ability to identify and provide the assistance he needed.

       1. Filing of case plans: Father notes that “case plans were never filed” but fails to

specifically assert any prejudicial error arising from that fact.        Contrary to father’s

argument, the failure to file a case plan is not fatal to the termination of his parental rights

and does not show that the services provided were inadequate. In In re Welfare of

R.M.M., the supreme court noted that a county’s “failure to construct the required written

plan” and give it to mother was the result of mother’s failure to cooperate with the

county, and declined to reverse the otherwise-supported termination of mother’s parental

rights, stating that “while such a written plan is required in every case, on the facts of this

case the absence of such a plan does not warrant reversal.” 316 N.W.2d 538, 542 (Minn.

1982); see In re Welfare of J.J.L.B., 394 N.W.2d 858, 863 (Minn. App. 1986) (refusing to


                                               7
reverse a termination of parental rights for a county’s failure to give a parent a case plan

until almost two years after the children were put in foster care), review denied (Minn.

Dec. 17, 1986). If the failure to “construct” a plan is not necessarily fatal to a termination

of parental rights, reversal is not required here, when a case plan for father was

constructed with his assistance.

       2. Treatment: Father observes that his chemical dependency treatment was set up

through his criminal probation without input from social services.           Father does not

identify why this is problematic. At trial, the child protection worker testified that it was

a “common practice” that either probation or social services would supervise a parent’s

participation in chemical dependency treatment but not both. As explained by the child

protection worker, it would not be “helpful” for father to have “additional treatment

through Family Services.”          We therefore reject any argument that the chemical

dependency services offered father were inadequate because they were arranged through

his probation rather than family services.

       3. Visits with children: Father argues that visits with the children initially were

not set up for him and that when they were ultimately set up, he was not given the

necessary assistance for traveling to, and paying for, the visits. He also complained that

the county did not witness any of his visits with the children. As noted above, however,

father could not be regularly contacted by the county, and did not contact the county to

request the assistance he is asserting that he did not get. Further, the district court’s order

of January 2013, as well as father’s discussion with the child protection worker in March

2013, both conveyed to father that his access to the children would depend, in part, on his


                                              8
progress in a chemical dependency treatment program. Despite being informed of this

condition, father failed to comply with his chemical dependency treatment programs by

suffering multiple relapses and absconding from halfway houses without notifying social

services where he could be reached. Father has not shown how the visitation services

available to him were inadequate.

       4. Child protection worker: Father suggests that the child protection worker

lacked sufficient contact with father, and sufficient information about the visits he had

with the children, for the district court to accept her testimony regarding the adequacy of

the services provided to father. The district court, however, stated that it “finds the

testimony of [the child protection worker and certain others] . . . to be credible and

compelling.” Appellate courts defer to district court credibility determinations. See In re

Welfare of L.A.F., 554 N.W.2d 393, 396 (Minn. 1996) (noting that “a district court is in a

superior position to assess the credibility of witnesses” (citing In re Welfare of M.D.O.,

462 N.W.2d 370, 375 (Minn. 1990)); In re Welfare of Child of J.L.L., 801 N.W.2d 405,

413 (Minn. App. 2011) (stating that “[appellate courts] defer to the district court’s

determinations of witness credibility and the weight given to the evidence” (citing

L.A.F.)), review denied (Minn. Jul. 28, 2011). Thus, father is asking this court to exceed

its role by assessing witness credibility. We decline to do so.

       5. Incarceration: Father asserts that the county had no contact with him while he

was incarcerated and that the county cited his incarceration as a reason not to provide

assistance to him. Father does not identify, nor is it otherwise clear, what additional

services the county could have offered father while he was incarcerated. The “main


                                             9
focus” of father’s case plan was his chemical dependency treatment, and he was provided

multiple chemical dependency programs through his probation from which he was

discharged due to his non-compliance.

       While incarceration is not an independently sufficient basis for terminating

parental rights, incarceration can be combined with other factors to allow termination. In

re Welfare of Children of R.W., 678 N.W.2d 49, 55 (Minn. 2004); In re Staat, 287 Minn.

501, 506, 178 N.W.2d 709, 713 (1970). Here, the district court did not terminate father’s

parental rights based solely on his incarceration. It did, however, note that father’s

repeated incarcerations, combined with other factors, justified termination:

                     85. Father has spent the majority of the last two (2)
              years in treatment, in jail or on the run. There is no reason to
              believe that this pattern of conduct will change.

                     86. It is not in the best interests of the children to have
              a father who is utterly disconnected from them.

                     87. It is in the children’s best interests to have a
              permanent stable home with parents who can provide safety,
              continuity and care for their well-being.

                      88. [The county] has put resources at father’s disposal
              to address the multiple issues that led to the initial child
              protection matter. Father has simply failed to take advantage
              of the services and resources offered.

Thus, the district court, in terminating father’s parental rights, neither based its

termination solely on father’s incarceration nor focused on any aspect of father’s

incarceration that could have been mitigated by the provision of additional services while

father was incarcerated.




                                             10
      Father has not shown that the finding that the county provided reasonable efforts is

either manifestly contrary to the weight of the evidence or not reasonably supported by

the evidence as a whole. T.R., 750 N.W.2d at 660-61.

      Affirmed.




                                           11